      Case 2:20-cr-00038-ECM-KFP Document 49 Filed 01/13/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CRIM. CASE NO. 2:20-cr-38-ECM
                                                  )              (WO)
CORDARELL UPSHAW                                  )

                      MEMORANDUM OPINION and ORDER

       Defendant Cordarell Upshaw (“Upshaw”) was charged on February 12, 2020, with

possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1). (Doc.

1). On September 14, 2020, Upshaw filed a motion to suppress all “evidence recovered

as a result of the execution of a search warrant unsupported by probable cause, . . . along

with all evidence which was obtained as a result of the illegal, initial search.” (Doc. 23).

Upshaw asserts that the affidavit supporting the issuance of the search warrant was

deficient because it was conclusory and did not establish the reliability of the confidential

informant. (Id. at 2-3). The Magistrate Judge recommended the Court deny the motion

to suppress. (Doc. 44). On December 8, 2020, Upshaw filed objections to the Report

and Recommendation of the Magistrate Judge. (Doc. 45). According to Upshaw, “the

warrant affidavit contained insufficient information to establish the requisite probable

cause to justify the issuance of the warrant.” (Id. at 1). Upon an independent and de novo

review of the record, including a review of the transcript of oral argument on the motion

before the Magistrate Judge, and for the reasons which follow, the Court concludes that the

Defendant’s objections are due to be OVERRULED and the motion to suppress is due to

be DENIED.
      Case 2:20-cr-00038-ECM-KFP Document 49 Filed 01/13/21 Page 2 of 7




                               STANDARD OF REVIEW

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions of the Recommendation de novo. 28

U.S.C. § 636(b)(1). The district court “may accept, reject, or modify the recommended

disposition; receive further evidence; or resubmit the matter to the magistrate judge with

instructions.” FED. R. CRIM. P. 59(b)(3).

       De novo review requires that the district court independently consider factual issues

based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ. of Ga., 896 F.2d 507,

513 (11th Cir. 1990). “[A]lthough de novo review does not require a new hearing of

witness testimony, United States v. Raddatz, 447 U.S. 667, 675–76, 100 S.Ct. 2406, 2412–

13, 65 L.Ed.2d 424 (1980), it does require independent consideration of factual issues

based on the record.” Id. If the Magistrate Judge made findings based on witness

testimony, the district court must review the transcript or listen to a recording of the

proceeding. Id. In this case, the Court conducted a complete and careful review of the

record in this case, including the transcript of the oral argument on the Defendant’s motion

to suppress (doc. 43). It has also reviewed de novo those portions of the Magistrate

Judge’s findings and recommendations to which the Defendant objects. See 28 U.S.C. §

636(b)(1).

                                      DISCUSSION

       The Defendant’s sole objection is to the Magistrate Judge’s conclusion that the

search warrant was supported by probable cause. (Doc. 45 at 3). The Fourth Amendment
                                             2
      Case 2:20-cr-00038-ECM-KFP Document 49 Filed 01/13/21 Page 3 of 7




protects “[t]he right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures.” U.S. Const. Amend. IV. The Amendment

protects individuals against unreasonable searches of “their persons [and] houses.”

Minnesota v. Carter, 525 U.S. 83, 88 (1998) (alteration in original).             The Fourth

Amendment further provides that “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched, and

the persons or things to be seized.” Probable cause to support a search warrant exists when

“there is a fair probability that contraband or evidence of a crime will be found in a

particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983); United States v. Trader, 981

F.3d 961, 969 (11th Cir. 2020); United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir.

1999). “To establish probable cause to search a home, a warrant affidavit must ‘establish

a connection between the defendant and the residence to be searched and a link between

the residence and any criminal activity.’” Trader, 981 F.3d at 969 (quoting United States

v. Martin, 297 F.3d 1308, 1314 (11th Cir. 2002)); see also United States v. Shabazz, 887

F.3d 1204, 1214 (11th Cir. 2018) (“[T]he affidavit should establish a connection between

the defendant and the residence to be searched and a link between the residence and any

criminal activity.”).

       In his motion to suppress, Upshaw contends that the affidavit supporting the

issuance of the search warrant did not establish probable cause. A court reviewing the

issuance of a search warrant by a magistrate or state court judge is not to conduct a de novo

probable cause determination, but is merely to decide whether the evidence viewed as a
                                              3
      Case 2:20-cr-00038-ECM-KFP Document 49 Filed 01/13/21 Page 4 of 7




whole provided a “substantial basis” for the finding of probable cause at the time the

warrant was issued. Massachusetts v. Upton, 466 U.S. 727, 732-33 (1984) (per curiam);

Gates, 462 U.S. at 236.

              The task of the issuing [judge] is simply to make a practical,
              common-sense decision whether, given all the circumstances
              set forth in the affidavit before him, including the “veracity”
              and “basis of knowledge” of persons supplying hearsay
              information, there is a fair probability that contraband or
              evidence of a crime will be found in a particular place. And
              the duty of a reviewing court is simply to ensure that the
              magistrate had a “substantial basis for . . . conclud[ing]” that
              probable cause existed.

Gates, 462 U.S. at 238-239 (alteration in original). To find probable cause, a judge is

“entitled to draw reasonable inferences about where evidence is likely to be kept, based on

the nature of the evidence and the type of offense.” United States v. Ayers, 924 F.2d 1468

(9th Cir. 1991).     In weighing the evidence, the issuing magistrate may rely on the

conclusions of experienced law enforcement officers.          Id.   “The nexus between the

objects to be seized and the premises searched can be established from the particular

circumstances involved and need not rest on direct observation.” United States v. Jenkins,

901 F.2d 1075, 1080 (11th Cir. 1990) (quoting United States v. Lockett, 674 F.2d 843, 846

(11th Cir. 1982)).     Moreover, probable cause “is a fluid concept—turning on the

assessment of probabilities in particular factual contexts[.]” Brundidge, 170 F.3d at 1352.

Suppression is only warranted if the affidavit supporting the warrant was “so lacking in

indicia of probable cause as to render official belief in its existence entirely unreasonable.”

Brown v. Illinois, 422 U.S. 590, 610-11 (1975).
                                              4
         Case 2:20-cr-00038-ECM-KFP Document 49 Filed 01/13/21 Page 5 of 7




         The affidavit at issue provides information concerning the identity of the alleged

wrongdoers (Johnathan and Cordarell Upshaw), the nature of the illegal action (sale of

marijuana and cocaine), and the location of the place to be searched (212 Central Avenue).

The affidavit links Upshaw to the residence, links him to the possession and sale of illegal

narcotics, and was executed in close temporal proximity to the observations made by the

confidential informant. The affidavit indicates that the confidential informant was known

to Sgt. Wiggins and to the Eufaula Police Department as reliable. The affidavit also

detailed action taken by Detective Smith to corroborate the confidential informant’s

information. The Defendant’s objections to the Report and Recommendation repeat his

arguments from his motion to suppress, and the Court finds that the Recommendation

adequately addressed those arguments and properly rejected them. The Court concludes

that the affidavit sufficiently demonstrates that probable cause existed for the search of 212

Central Avenue, Eufaula, Alabama, and Upshaw’s motion to suppress is due to be denied.

         The parties make reference to the United States v. Leon1 good faith exception, (doc.

33 at 3-4; doc. 43 at 10-16), which the Court concludes provides an additional basis upon

which to deny the motion to suppress. Even if the affidavit did not establish probable

cause, it is undisputed that the officers searched the residence only after securing a search

warrant issued by Judge Hughes. The Defendant does not argue that the officers’ reliance

on the warrant was so objectively unreasonable as to warrant suppression of any evidence

subsequently seized. Leon, 468 U.S. at 926.

1
    468 U.S. 897 (1984)
                                               5
      Case 2:20-cr-00038-ECM-KFP Document 49 Filed 01/13/21 Page 6 of 7




              The Supreme Court's decision in Leon “stands for the principle
              that courts generally should not render inadmissible evidence
              obtained by police officers acting in reasonable reliance upon
              a search warrant that is ultimately found to be unsupported by
              probable cause.” Martin, 297 F.3d at 1313. Under this good
              faith exception to the exclusionary rule, suppression is
              necessary “only if the officers were dishonest or reckless in
              preparing their affidavit or could not have harbored an
              objectively reasonable belief in the existence of probable
              cause.” Id. (quotation and citation omitted). While the district
              court did not base its denial of the motion to suppress on the
              good faith exception, both parties addressed this concept in the
              briefs and arguments they presented to that court. There is no
              indication that any officer was dishonest or reckless in
              preparing the affidavit, nor is there a basis for finding that any
              involved officer could not have objectively reasonably
              believed there was probable cause to search [the Defendant’s]
              residence. Additionally, the warrant adequately conveyed its
              parameters . . . and, therefore, was not “so facially deficient”
              that it cannot be presumed to be valid. See Martin, 297 F.3d at
              1313 (quotation and citation omitted). As a result, the good
              faith exception provides an additional and alternative basis for
              the Court to affirm the district court's ruling on
              the motion to suppress.

United States v. Delgado, 981 F.3d 889, 899 (11th Cir. 2020). Here, the parties both

referenced and made arguments relating to the good faith exception. Despite this issue

being underdeveloped by either party, the Court concludes that, based on the totality of the

circumstances, the good faith exception provides additional support for denial of the

motion to suppress.

                                      CONCLUSION

       For these reasons as stated, the Court concludes the Defendant’s motion to suppress

is due to be denied.


                                              6
Case 2:20-cr-00038-ECM-KFP Document 49 Filed 01/13/21 Page 7 of 7




Accordingly, it is

ORDERED as follows that:

1. the Defendant’s objections (doc. 45) are OVERRULED;

2. the Recommendation of the Magistrate Judge (doc. 44) is ADOPTED; and

3. the Defendant’s motion to suppress (doc. 23) is DENIED.

Done this 13th day of January, 2021.


                                  /s/Emily C. Marks
                          EMILY C. MARKS
                          CHIEF UNITED STATES DISTRICT JUDGE




                                       7
